Exhibit 10.1

ATRICURE, INC.
2014 STOCK INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

Summary of Performance Share Award Grant

AtriCure, Inc., a Delaware corporation (the “Company”), grants to the Grantee
named below, in accordance with the terms of the 2014 Stock Incentive Plan  (as
amended and restated from time to time, the “Plan”), and this Performance Share
Award Agreement (the “Agreement”), Performance Shares as follows:

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

Name of Grantee:

 

 

 

 

﻿

Threshold Number of Performance Shares:

 

 

 

 

﻿

Target Number of Performance Shares:

 

 

 

 

﻿

 

 

Maximum Number of Performance Shares:

 

 

 

 

﻿

 

 

Grant Date:

 

 

 

 

﻿

 

 

Performance Goals:

 

As set forth on Exhibit A

 

 

﻿

 

 

Performance Period:

 

As set forth on Exhibit A

 

 

﻿

Terms of Agreement

1. Grant of Performance Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company grants to
the Grantee as of the Grant Date, Performance Share Award consisting of, the
maximum number Common Stock of the Company (“Performance Shares”) as provided
above, upon the terms and conditions of this Agreement.

2. Eligibility. The Grantee shall hold a position within the Company or any
Subsidiary that is recommended by the Company’s Chief Executive Officer and/or
the award contemplated hereby shall be approved by the Committee.

3. Vesting and Earning of Performance Shares.



--------------------------------------------------------------------------------

 

 

(a) The period during which the Performance Goals are measured shall be a
three-year period, beginning in the year of the Grant Date and ending on
December 31 of the third year (the “Performance Period”). 

(b) The number of Performance Shares earned by the Grantee will be determined at
the end of the Performance Period based on the Performance Goals set forth on
Exhibit A.  Except as provided in Section 4, Performance Shares will vest and
become nonforfeitable, if at all, on the last day of the Performance Period
provided that the Grantee has remained continuously employed by the Company or
any Subsidiary from the Grant Date through the last day of the Performance
Period (the “Vesting Date”).   

(c) If the Grantee is hired by the Company or promoted within the Company prior
to October 1 of any fiscal year and is thereby granted Performance Shares under
this Agreement, the Performance Shares shall be earned on a pro-rata basis
beginning on the effective date of this Agreement until the end of the
Performance Period as set forth on Exhibit A.

(d) Following the completion of the Performance Period and no later than 90 days
following the end of the Performance Period, the Committee shall determine in
writing the extent, if any, that the Performance Goals have been satisfied and
shall determine the number of Performance Shares that Grantee shall earn, if
any, subject to Section 3.(a) of this Agreement. The Committee may in its sole
discretion modify the Performance Goals, in whole or in part, as the Committee
deems appropriate and equitable to reflect a change in the business, operations,
corporate structure or capital structure of the Company or its Subsidiaries, the
manner in which it conducts its business, or other events or circumstances.

4. Termination of Continuous Employment.  

(a) Except as otherwise provided in Sections 4(b), 4(c) or 4(d) or as otherwise
provided by the Committee, if the Grantee’s continuous employment with the
Company or a Subsidiary prior to the Vesting Date, the Grantee’s invested
Performance Shares shall be automatically forfeited upon such termination of
continuous employment and neither the Company nor any Subsidiary shall have any
further obligations under this Agreement.

(b) If  the Grantee’s continuous employment with the Company or any Subsidiary
terminates for Cause (as defined in the Plan), all Shares underlying the
Performance Shares  (including unearned portions thereof), whether vested or
not, shall immediately be forfeited upon such termination for Cause.

(c) If the Grantee’s continuous employment with the Company or any Subsidiary
terminates due to a permanent and total disability (a “Permanent Disability”)
within the meaning of Section 22(e)(3) of the Code, the Grantee’s employment
with the Company or any Subsidiary shall, for all purposes under this Agreement,
be deemed to continue. If Grantee dies while suffering a Permanent Disability,
Grantee’s estate shall have the rights to Shares underlying Performance Shares
on the terms set forth in Section 4(d).

(d) If a “Change in Control” (as defined in the Plan) described in Section 2(i)
of the Plan occurs while the Grantee is employed by the Company or any
Subsidiary or if the Grantee dies, in either case at any time prior to the end
of the Performance Period, then the Grantee



2

 

--------------------------------------------------------------------------------

 

 

shall be deemed to have earned 100% of the Target Number of Performance Shares,
and the Company shall, upon such Change in Control or death, deliver to Grantee
(or Grantee’s estate in the case of death) the Shares underlying all earned
Performance Shares.

(e) Notwithstanding anything contained in this Agreement to the contrary, the
Committee may, in its sole discretion, accelerate the time at which the Shares
underlying any Performance Shares become vested and nonforfeitable on such terms
and conditions as it deems appropriate upon a Change in Control or the death or
Disability of Grantee.  

5. Transferability. The Performance Shares may not be Transferred and shall not
be subject in any manner to assignment, alienation, pledge, encumbrance or
charge, unless otherwise provided under the Plan. Any purported Transfer or
encumbrance in violation of the provisions of this Section 5 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Performance Shares.

6. Dividend, Voting and Other Rights. Neither the Grantee nor any person
claiming under or through the Grantee has any of the rights or privileges of a
shareholder of the Company in respect of shares of Common Stock that may become
deliverable hereunder unless and until certificates representing such shares of
Common Stock have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered in certificate or book entry form
to the Grantee or any person claiming under or through the Grantee. 

7. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries, by reason of the
transfer of his employment among the Company and its Subsidiaries.

8. No Employment Contract. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of employment by the Company
and its Subsidiaries, nor limit or affect in any manner the right of the Company
and its Subsidiaries to terminate the employment or adjust the compensation of
the Grantee.

9. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

10. Taxes and Withholding. To the extent that the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other tax in
connection with the Performance Shares pursuant to this Agreement, it shall be a
condition to earning the award that the Grantee make arrangements satisfactory
to the Company or such Subsidiary for payment of such taxes required to be
withheld. The Committee may, in its sole discretion, require the Grantee to
satisfy such required withholding obligation by surrendering to the Company a
portion of the Shares earned by the Grantee under this Agreement, and the Shares
so surrendered by the Grantee



3

 

--------------------------------------------------------------------------------

 

 

shall be credited against any such withholding obligation at the Fair Market
Value of such Shares on the date of surrender.

11. Adjustments. The number and kind of Shares deliverable pursuant to the
Performance Shares are subject to adjustment as provided in Section 13 of the
Plan.

12. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Performance Shares; provided,  however, notwithstanding any
other provision of this Agreement, the Company shall not be obligated to deliver
any Shares pursuant to this Agreement if the delivery of this Agreement would
result in a violation of any such law or listing requirement.

13. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable to this Agreement. Notwithstanding the foregoing, no amendment of the
Plan or this Agreement shall adversely affect the rights of the Grantee under
this Agreement without the Grantee’s consent unless the Committee determines, in
good faith, that such amendment is required for the Agreement to either be
exempt from the application of, or comply with, the requirements of Section 409A
of the Code, or as otherwise may provided in the Plan.

14. Compliance with Section 409A of the Code. It is intended that this Agreement
shall either be exempt from the application of, or comply with, the requirements
of Section 409A of the Code. This Agreement shall be construed, administered,
and governed in a manner that effects such intent, and the Committee shall not
take any action that would be inconsistent with such intent. Without limiting
the foregoing, the Performance Shares shall not be deferred, accelerated,
extended, paid out, settled, adjusted, substituted, exchanged or modified in a
manner  that would cause the award to fail to satisfy the conditions of an
applicable exception from the requirements of Section 409A of the Code or
otherwise would subject the Grantee to the additional tax imposed under
Section 409A of the Code. The amounts payable pursuant to this Agreement are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A of the Code to the maximum extent possible.

15. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions of this Agreement, and the remaining provisions of this
Agreement shall continue to be valid and fully enforceable.

16. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations with respect to this Agreement. In the event of
any inconsistency between the provisions of this Agreement and the Plan, the
Plan shall govern. Capitalized terms used of this Agreement without definition
shall have the meanings assigned to them in the Plan. The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise of this Agreement, have the right to determine any
questions which arise in connection with the grant of the Performance Shares.



4

 

--------------------------------------------------------------------------------

 

 

17. Successors and Assigns. Without limiting Section 5, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

18. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws of this Agreement.

19. Electronic Delivery. The Grantee consents and agrees to electronic delivery
of any documents that the Company may elect to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered under the Plan. The Grantee understands that, unless earlier revoked by
the Grantee by giving written notice to the Chief Financial Officer of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee consents to any and all procedures
the Company has established or may establish for an electronic signature system
for delivery and acceptance of any such documents that the Company may elect to
deliver, and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature. The
Grantee consents and agrees that any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services related to the Plan.

20. Clawback. In the event the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company with any financial
reporting requirement under federal securities laws, the Board of Directors
shall require reimbursement to the Company of any Performance Shares made to
Grantee where: (i) the payment was predicated upon achieving certain financial
results that were subsequently the subject of a substantial restatement of
Company financial statements filed with the SEC; (ii) the members of the Board
of Directors who are considered “independent” for purposes of the listing
standards of Nasdaq determine Grantee engaged in intentional misconduct that
caused or substantially caused the need for the accounting restatement; and
(iii) a lower payment would have been made to Grantee based upon the restated
financial results. In each such instance, the Company will, to the extent
practicable, seek to recover from Grantee the amount by which any Performance
Shares paid to such officer for the relevant period exceeded the lower payment
that would have been made based on the restated financial results. 

﻿





5

 

--------------------------------------------------------------------------------

 

 

The Company has caused this Agreement to be executed on its behalf by its duly
authorized officer and the Grantee has also executed this Agreement, as of the
Grant Date.

 

﻿

﻿

 

 

﻿

ATRICURE, INC.

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

The undersigned acknowledges that a copy of the Plan, Plan Summary and
Prospectus, and the Company’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”) are available for viewing on the Company’s intranet
site at www.atricure.com. The Grantee consents to receiving this Prospectus
Information electronically, or, in the alternative, agrees to contact the
Company’s Chief Financial Officer at (513) 755-4100 to request a paper copy of
the Prospectus Information at no charge. The Grantee represents that he or she
is familiar with the terms and provisions of the Prospectus Information and
accepts the award of Performance Shares on the terms and conditions set forth of
this Agreement and in the Plan.

﻿

 

 

 

﻿

Grantee

 

﻿

 

 

﻿

Date:

 

﻿

ALTERNATIVE FOR ELECTRONIC SIGNATURE

You may accept the award online or by telephone in accordance with the
procedures established by the Company and the Plan administrator. By accepting
your award in accordance with these procedures, you acknowledge that a copy of
the Plan, Plan Summary and Prospectus, and the Company’s most recent Annual
Report and Proxy Statement (the “Prospectus Information”) either have been
received by you or are available for viewing on the Company’s intranet site at
www.atricure.com, and consent to receiving this Prospectus Information
electronically, or, in the alternative, agree to contact the Company’s Chief
Financial Officer at (513) 755-4100 to request a paper copy of the Prospectus
Information at no charge. You also represent that you are familiar with the
terms and provisions of the Prospectus Information and accept the award on the
terms and conditions set forth of this Agreement and in the Plan. These terms
and conditions constitute a legal contract that will bind both you and the
Company as soon as you accept the award as described above.

 

 

6

 

--------------------------------------------------------------------------------

 

 

﻿

EXHIBIT A

PERFORMANCE GOALS AND PERFORMANCE PERIOD

Performance Period: Three-Year Period, Ending on December 31,  

 

﻿

 

 

﻿

 

 

Performance Goal:

  

Revenue CAGR

Threshold: 8%

Target: 10%

Maximum: 16%

﻿

If, for the Performance Period, the Company achieves the Threshold Performance
Goal set forth above, Grantee shall be entitled to
                     Performance Shares (50% of the Target Value of Performance
Shares).  

If, for the Performance Period, the Company achieves the Target Performance Goal
set forth above, Grantee shall be entitled to                      Performance
Shares (100% of the Target Value of Performance Shares).

If, for the Performance Period, the Company achieves the Maximum Performance
Goal set forth above, Grantee shall be entitled to
                     Performance Shares (200% of the Target Value of Performance
Shares).

If, for the Performance Period, the Grantee fails to achieve the
Threshold Performance Goal set forth above, then Grantee’s right to earn
Performance Shares for the Performance Period shall be forfeited automatically
without further action or notice.

To the extent the actual level of attainment of the Performance Goal is at a
point between the Threshold Performance Goal and Target Performance Goal or
between Target Performance Goal and Maximum Performance Goal, the maximum number
of Performance Shares in which the Grantee can vest shall be determined based on
a straight-line interpolation.

The maximum number of Performance Shares in which the Grantee can vest on the
basis of the actual level of Performance Goal attainment shall in no event
exceed in the aggregate 200% of the number of Performance Shares set forth
above.

﻿

﻿



A-1

 

--------------------------------------------------------------------------------